DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 4-6-2022 has been entered.

Acknowledgements
This action is a non-final rejection
Claims 1, 3-14, 16 and 18-23 are pending
Claims 1, 16 and 20 were amended
Claims 2, 15 and 17 were cancelled
Claims 21, 22 and 23 were added
Claims 11, 12 and 20 are rejected under 35 USC § 112
Claims 1, 3-14, 16 and 18-23 are rejected under 35 USC § 103    

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 9-18-2018

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4-21-2021 and 11-29-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 20, 11, and 12 meet the three-prong test and therefore invokes § 112(f). The words of the claim do not rebut the presumption that the claim limitation is to be interpreted under § 112(f).

Regarding claim 20
First limitation: The Examiner interprets “means for receiving information for an actual user account at a financial institution” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function. 
Second limitation: The Examiner interprets “means for creating a virtual account” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function. 
Third limitation: The Examiner interprets “means for linking the virtual account to the actual user account so that the actual user account manages the virtual account” as  invoking 35 U.S.C. §112(f). Consistent with “an apparatus includes a linking module that links a virtual account to an actual user account so that the actual user account manages the virtual account“ of Applicant’s specification, the Examiner is interpreting “means for linking the virtual account to the actual user account” as executed by a linking module.
Fourth limitation: The Examiner interprets “means for presenting a variable a graphical user interface associated with the virtual account on a display of an electronic device” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function.
Fifth limitation: The Examiner interprets “means for determining the user's age and the user's usage activity history associated with the virtual account” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function.
Sixth limitation: The Examiner interprets “means for dynamically exposing interactive interface elements to a user within the graphical user interface” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function. 
Seventh limitation: The Examiner interprets “means for gradually modifying, over time, a look and functionality of the interface elements presented within the graphical user interface to expose different functionality” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function.
Eighth limitation: The Examiner interprets “means for programmatically interfacing with an application programming interface ("API") of the financial institution to convert the virtual account to a new actual user account” as invoking 35 U.S.C. §112(f). Consistent with “The conversion module 302, in one embodiment, is configured to convert a virtual account to an actual user account“ of Applicant’s specification, the Examiner is interpreting “means for programmatically interfacing with an application programming interface ("API") of the financial institution to convert the virtual account to a new actual user account” as executed by a conversion module

Regarding claim 11
The Examiner interprets “a payment module that provides means for making payments from the virtual account using a balance in the virtual account, funds for the payments deducted from the actual user account that is linked to the virtual account and actualized in the virtual account balance” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function 

Regarding claim 12
The Examiner interprets “means for making payments from the virtual account comprises one or more of a physical spending card, a virtual spending card, a mobile payment, a digital wallet, and a mobile application” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Independent claims 20 and dependent claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The first limitation of claim 20 “means for receiving information for an actual user account at a financial institution” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The second limitation of claim 20 “means for creating a virtual account” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The fourth limitation of claim 20 “means for presenting a variable a graphical user interface associated with the virtual account on a display of an electronic device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The fifth limitation of claim 20 “means for determining the user's age and the user's usage activity history associated with the virtual account” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The sixth limitation of claim 20 “means for dynamically exposing interactive interface elements to a user within the graphical user interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The seventh limitation of claim 20 “means for gradually modifying, over time, a look and functionality of the interface elements presented within the graphical user interface to expose different functionality” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Claim 11 “a payment module that provides means for making payments from the virtual account using a balance in the virtual account, funds for the payments deducted from the actual user account that is linked to the virtual account and actualized in the virtual account balance” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 12 “means for making payments from the virtual account comprises one or more of a physical spending card, a virtual spending card, a mobile payment, a digital wallet, and a mobile application” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1, 3, 6, 8-14, 16 and 18-23 are rejected by 35 U.S.C. 103 as being un-patentable by Scipioni et.al (US 2008/0228615 A1) hereinafter “Scipioni”, in view of Vincent et.al (US 2020/0007554 A1) hereinafter “Vincent”

Regarding claims 1, 16 and 20 Scipioni teaches: 
an actual account module that receives information for an actual user account at a financial institution; (See at least [0017] via: “…At least one of the devices 120, 121 or 122 may be associated with a primary account holder…”; in addition see at least [0094] via: “…At block 1810, a primary account is set up using the account set up module 260. The primary account record is established in the primary account table 302…”
a virtual account module that creates a virtual account, the virtual account comprising a simulated user account at the financial institution that is managed by an actual user account; (See at least [0017] via: “…At least one of the devices 120, 121 or 122 may be associated with a secondary account holder…”; in addition see at least [0095] via: “…At block 1820, a secondary account is set up using the account set up module 260…
a linking module that links the virtual account to the actual user account so that the actual user account manages the virtual account; (See at least [0034] via: “…The account set up module 260 may be configured to set up a primary account and a secondary account linked to the primary account….”; in addition see at least [0095] via: “…The primary account record is established in the primary account table 304. The secondary account may be set up by the holder of the primary account and may be linked to the secondary account. The primary account may have an account administration module to administer the primary and secondary accounts…”; in addition see at least [0098] via: “…At block 1840, spending control, spending limits, and other administrative controls may be set up with respect to the secondary account by the primary account holder. The secondary account may be managed, controlled, limited and/or suspended as described herein…”
an interface module that: 
presents a variable graphical user interface associated with the virtual account on a display of an electronic device, the graphical user interface comprising interactive interface elements the interactive interface elements comprising input receiving interface elements adapted for an age and a usage activity history of the user;  (See at least [0099] via: “…The primary account holder may have the account automatically change over time …”;  in addition see at least [0080] via: “…The interface 500 may include several account management features including an account style feature tab 560, …. The account style feature tab 560 may be related to the security levels that may be automatically set per account style. Security levels may also be individually adjusted. Account styles may include … dependents, such as teens and youth. For example, there may be a college or graduate account (about age 17 and older), a teen account (about age 13 and older), a tween account (about age 8 and older), and a toddler account (about age 4 and older). The primary account holder may select the account style based on the relationship, the maturity, and/or the age of the secondary account holder…”) 
determines the user's age and the user's usage activity history associated with the virtual account; (See at least [0080] via: “…The interface 500 may include several account management features including an account style feature tab 560, a suspension feature 570, and a period of suspension feature 580. The account style feature tab 560 may be related to the security levels that may be automatically set per account style. Security levels may also be individually adjusted. Account styles may include business, personal, and dependents, such as teens and youth. For example, there may be a college or graduate account (about age 17 and older), a teen account (about age 13 and older), a tween account (about age 8 and older), and a toddler account (about age 4 and older). The primary account holder may select the account style based on the relationship, the maturity, and/or the age of the secondary account holder….” See also [0078])
-2-gradually modifies, over time, a look and functionality of the interface elements presented within the graphical user interface to expose different functionality via primary account holder may have the account automatically change over time …”;  in addition see at least [0080] via: “…The interface 500 may include several account management features including an account style feature tab 560, …. The account style feature tab 560 may be related to the security levels that may be automatically set per account style. Security levels may also be individually adjusted. Account styles may include … dependents, such as teens and youth. For example, there may be a college or graduate account (about age 17 and older), a teen account (about age 13 and older), a tween account (about age 8 and older), and a toddler account (about age 4 and older). The primary account holder may select the account style based on the relationship, the maturity, and/or the age of the secondary account holder…” [0092] “The interface 1700 may be for a young secondary account holder with fewer options for selection than interface 1600. Amount of Transaction Information, icons and graphics may be more basic, more colorful and/or playful, such as a piggy bank to represent amount in savings.”)
a conversion module that programmatically interfaces with an application programming interface ("API") of the financial institution to convert the virtual account to a new actual user account by: (See at least [0018] via: “… an Application Program Interface (API) server 124, and a web server 126 may be coupled to, and may provide programmatic, interfaces to, one or more application servers 128. The devices may use one or more of these interfaces to access the application server(s) 128…”;  in addition see at least [0021] via: “…The application server(s) 128 may host one or more administration module(s) 130 and one or more payment module(s) 132. The application server(s) 128 are, in turn, shown to be coupled to one or more database servers 134 that facilitate access to one or more databases 136. The administration module(s) 130 may provide for administration of various accounts…”; in addition see at least [0023] via: “…The payment module(s) 132 may provide a number of payment services and functions to users, such as client users. The payment module(s) 132 may allow users to accumulate value (e.g., in a commercial currency, such as the U.S. dollar, or a proprietary currency, such as "points") in accounts, and then later to redeem the accumulated value via several possible avenues, …The payment module may also extend credit to user, and/or may also have access to other funding sources to complete transactions--e.g., a credit card, a bank account, and/or a credit line. The payment module may operate as a money transmitter, for instance, and may operate using the payment module(s) 132…”; in addition see at least [0075] via: “…The payment accounts of one account type (for example, a savings secondary account) may be converted to another account type (for example, the primary account) by the secondary server…”; in addition see at least [claim 8] via: “… wherein the account setup module is to convert the secondary account into a new primary account when the features of the secondary account are equal to the features of the primary account…”; in addition see at least [claim 9] via: “…wherein the account management module is to unlink the secondary account from the primary account when the secondary is converted into the new primary account…” 
generating an account identifier for the new actual user account, transmitting the user's information for the new actual user account; and (See at least [0094] via: “… At block 1810, a primary account is set up using the account set up module 260. The primary account record is established in the primary account table 302…”)
in response to the virtual account having a virtual balance, transferring funds from the actual user account linked to the virtual user account to the new actual user account, (See at least [0075] via: “…The payment accounts of one account type (for example, a savings secondary account) may be converted to another account type (for example, the primary account) by the secondary server…”; in addition see at least [0100] via: “…The secondary user may become a primary user upon relinquishing of controls and limits by the primary user… The secondary user then may establish the primary account with the financial service provider… The primary accounts of the primary user and secondary user may be linked in the system 112, which may provide some accessibility convenience…”)
wherein said modules comprise one or more of hardware circuits, programmable hardware devices, and executable code, the executable code stored on one or more non-transitory computer readable storage media. (See at least [0110] via: “…computer system 1900 includes a processor 1902 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), a main memory 1904 and a static memory 1906…”; in addition see at least [0111] via: “…The disk drive unit 1916 includes a machine-readable medium 1922 on which is stored one or more sets of instructions (e.g., software 1924) embodying any one or more of the methodologies or functions described herein. The instructions 1924 may also reside, completely or at least partially, within the main memory 1904, the static memory 1906, and/or within the processor 1902 during execution thereof by the computer system 1900. The main memory 1904 and the processor 1902 also may constitute machine-readable media…”        See at least [0113] via: “…Applications that may include the apparatus and systems of various embodiments broadly include a variety of electronic and computer systems. ..A module may also comprise programmable logic or circuitry (e.g., as encompassed within a general-purpose processor or other programmable processor) that is temporarily configured by software to perform certain operations….”) 

Scipioni is silent the following limitation that is taught by Vincent 

dynamically interactive interface elements to a user within the graphical user interface to based on the age of the user associated with the virtual account and the user's usage activity history of the virtual account, wherein different interface elements the interactive interface elements comprising different input receiving gesture interactions for performing various virtual tasks associated with the virtual account for different age groups; (See at least [0183] via: “…Human users 104 may interact with the computer system 102 by using displays, keyboards, and other peripherals 106, via typed text, touch, voice, movement, computer vision, gestures, and/or other forms of I/O. A screen 126 may be a removable peripheral 106 or may be an integral part of the system 102. A user interface may support interaction between an embodiment and one or more human users. A user interface may include a command line interface, a graphical user interface (GUI), natural user interface (NUI), voice command interface, and/or other user interface (UI) presentations, which may be presented as distinct options or may be integrated…”; in addition see at least [0205] via: “…As indicated by arrows in FIG. 6, an account may undergo natural aging 610 in which the primary and supplementary accounts are automatically reconfigured over time as the supplementary user ages. For example, consider an implementation in which state A corresponds to supplementary users from age unborn to age three years, and state B corresponds to supplementary users from age three years to age six years. Assume the system has been given a particular supplementary user's birthdate and has calculated that this supplementary user just turned three. Then the system 500 may automatically transition the account of this supplementary user and the primary account designated therein, from stage A to stage B. Notice of the transition could then be sent, to the primary user or the supplementary user, or both…”; in addition see at least [0211] via: “…with reference now to at least FIGS. 4, 5, 7, 8, this system 500 also includes account security configuration code 504 residing in the memory 112. Upon execution with the processor 110, security configuration code 504 performs the following: (i) obtains 708 supplementary user capability information 506, (ii) assigns 802 a capability level 402 to the supplementary user based at least in part on the supplementary user capability information, (iii) selects 804 a capability-security pair 400 corresponding to the assigned supplementary user capability level 402, and (iv) configures 710 a primary account 508 and a related (e.g., designated 318) supplementary account 514 so they are consistent with the security specification 404 of the selected capability-security pair. In this example, the pair A capability level indicates less supplementary user capability than the pair B capability level, and the pair B capability level indicates less supplementary user capability than the pair C capability level…” See also [0262-0268].)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Scipioni to incorporate the teachings of Vincent because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Scipioni’s teaching regarding a method and a system to link a secondary account to a primary account with an account management module associated with the primary account and to control access to funds in the secondary account with respect to a secondary account holder through the account management module, with the secondary account including a spending account and a savings account could be modified to include Vincent’s teaching regarding configuring a primary account and a supplementary account where the primary account user may be a parent or other adult, and the supplementary account user may be a child or other person with less capacity than the primary user, whereby over time, the accounts may transition together through security configurations to give more capabilities to the supplementary user, and to reduce the control of the primary user over the supplementary account, based on automatic selection of an age-appropriate consent obtention procedure. Scipioni fails to teach the automatic selection of age appropriate consent obtention procedure for the secondary account as taught by Vincent, which in combination with Scipioni it makes it possible to automatically reduce the control of Scipioni’s secondary account as the age and experience of the user of the secondary account increases, thereby increasing accountability (Vincent [0003]).
 
Regarding claim 3 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claim 1. Scipioni also teaches:   
the actual user account comprises a monetary balance that is used to send and receive funds to/from the virtual account; and (See at least [0085] via: “…FIG. 9 illustrates a primary account holder interface 900 …. The interface 900 facilitates management of a secondary account 910. Spending account information is displayed at 920 in this example. The spending account information 920 may include an account balance, the setting limits feature 924 and the transfer funds feature 926. The savings account information may not be shown in this interface. When the primary account holder selects the transfer funds feature 926, a window opens that offers several account management features. The account management features of transfer funds feature 926 includes management of funds transferred to the secondary account 930 and management of recurring transfers to the secondary account 940…”; in addition see at least [0075] via: “…The secondary server may manage the transfer of funds from the secondary account(s) into the primary account. Account number and any other relevant information for the account(s) may then be forwarded to the primary server. The payment accounts of one account type (for example, a savings secondary account) may be converted to another account type (for example, the primary account) by the secondary server.
funds that are recognized in the virtual account remain in the actual user account balance but are not available to a user associated with the actual user account while the funds are recognized in the virtual account. (See at least [0087] via: “…FIG. 11 illustrates a primary account holder interface 1100 ... The interface 1100 facilitates management of a secondary account. When the primary account holder selects the "Approve?" feature, a window or feature may open that offers several account management features, including a transaction approval feature 1110. The transaction approval feature may offer the primary account holder the following options: accept this payment (current transaction), accept all payments from this source (current and future transactions), decline this payment or not sure yet (i.e., do nothing or hold the transaction until transaction approval is granted or denied). The transaction approval feature may include an option for the primary account holder to pre-approve select transactions from a group including selected marketplaces, selected merchants, selected categories, and selected fund transfer amounts…”; in addition see at least [0077] via: “…When opened up in FIG. 6, the transfer money tab 530 may include account management features: a fund transfer feature 670 and a recurring transfers table 680. The fund transfer feature 670 may permit the primary account holder to transfer money between their account and the secondary account(s), and may permit transfer of funds between the spending and savings accounts. The primary user may set parameters on funds transfer such that approval of the primary user is met before transfer of funds into and out of any of the secondary accounts. The recurring transfers table 680 lists transfers recurring with respect to the secondary account…”; in addition see at least [0048] via: “… The secondary account may include an independent source portion and a dependent source portion. The dependent source portion of the secondary account may be subject to control by the primary account holder management module and the secondary account holder management module. However, the independent source portion of the secondary account may be subject to control only by the secondary account holder management module…” 

Regarding claims 6 and 18 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claims 1 and 16 respectively. Scipioni also teaches:   
presents a task within an interface associated with the virtual account, the task comprising a monetary value for completing the task; (See at least [0103] via: “…At block 1850, the secondary account holder and/or the primary account holder may set up a savings goal related to purchase of goods or services, or another goal, such as a college fund…”; in addition see at least [0105] via: “…At block 1870, upon reaching the savings goal, the goods or services may be paid for…”)
provides the monetary value to the virtual account from the actual user account in response to the task being completed. (See at least [0105] via: “… At block 1870, upon reaching the savings goal, the goods or services may be paid for. The goods or services may be automatically paid for, for example, in the instance where the primary account holder has allowed such parameters on the account. In a further embodiment, the user may be prompted for authorization to pay for the goods or services, upon reaching the savings goal. In this embodiment, the payment is only made upon receiving appropriate authorization from the user…”)

Regarding claim 8 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claims 1 and 6. Scipioni also teaches:   
receives a user-defined task and an associated monetary value for completion of the user-defined task from a user associated with the virtual account; (See at least [0103] via: “…At block 1850, the secondary account holder and/or the primary account holder may set up a savings goal related to purchase of goods or services, or another goal, such as a college fund…”; in addition see at least [0105] via: “…At block 1870, upon reaching the savings goal, the goods or services may be paid for…”) -4-
receives approval of the user-defined task from a user associated with the actual user account such that the monetary value is provided to the virtual account from the actual user account in response to completion of the user-defined task.  (See at least [0105] via: “… At block 1870, upon reaching the savings goal, the goods or services may be paid for. The goods or services may be automatically paid for, for example, in the instance where the primary account holder has allowed such parameters on the account. In a further embodiment, the user may be prompted for authorization to pay for the goods or services, upon reaching the savings goal. In this embodiment, the payment is only made upon receiving appropriate authorization from the user…”)

Regarding claims 9 and 19 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claims 1 and 16 respectively. Scipioni also teaches:
further comprising a goal module that allocates at least a portion of a balance in the virtual account to one or more goals, the portion of the balance allocated to the one or more goals deducted from an available balance for the virtual account. (See at least [0103] via: “…At block 1850, the secondary account holder and/or the primary account holder may set up a savings goal related to purchase of goods or services, or another goal, such as a college fund…”; in addition see at least [0104] via: “…At block 1860, the savings goal(s) may be funded in the savings account(s) of the secondary account holder…”;  in addition see at least [0105] via: “…At block 1870, upon reaching the savings goal, the goods or services may be paid for…”;  in addition see at least [0106] via: “…The financial service provider and/or the payment module may debit a system account of the client user (in this case, the secondary account holder)…”; in addition see at least [0044] via: “…The administration module(s) 130 may include a funds transfer module 230 to control transfer of funds between the savings account and the spending account. In particular, the primary user may set limits on the secondary account user's ability to transfer funds between the savings account and the spending account. See, for example, fund transfer management feature of account management feature described in more detail with reference to FIG. 6…”;  in addition see at least [0045] via: “…A funds transfer module(s) 230 may include a verification/approval module(s) 231. The verification/approval module(s) 231 may be configured to verify whether the secondary account may transact given limits placed within the primary account holder management modules 240. Further, the verification/approval module(s) 231 may be configured to permit the primary account holder to approve transactions with the respect to the secondary account holder….”) 

Regarding claim 10 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claims 1 and 9. Scipioni also teaches:
further comprising an allocation module that allocates at least a portion of funds that are provided to the virtual account to one or more goals based on one or more rules that a user of the actual user account defines.  (See at least [0038] via: “…The merchant control module(s) 252 may be configured to manage interactions between the secondary account and merchants. In an example, certain merchants may be permitted to transact with the secondary account and/or certain merchants may be prohibited from transacting with the secondary account, per the spending controls table 312. In another example, funds available to be spent may be limited for certain merchants per the spending limits table 314…”; in addition see at least [0039] via: “…The category control module(s) 256 may be configured to manage interactions between the secondary account and certain categories of goods and services. The category control module(s) 256 may permit the primary account holder to limit spending in certain categories, permit fund transfers for certain categories, and restrict fund transfers for certain categories, such as alcohol or tobacco products…”; in addition see at least [0041] via: “…The marketplace control module(s) 258 include controlling where or how the secondary account holder may spend funds from the secondary account (e.g., the spending account). Several examples of where/how funds may be spent are at illustrated at FIG. 13: Debit Card, Shop Online, Send Money, and Mobile Payments…”)

Regarding claim 11 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claim 1. Scipioni also teaches:
further comprising a payment module that provides means for making payments from the virtual account using a balance in the virtual account, funds for the payments deducted from the actual user account that is linked to the virtual account and actualized in the virtual account balance.  (See at least [0095] via: “…At block 1820, a secondary account is set up using the account set up module 260. The primary account record is established in the primary account table 304. The secondary account may be set up by the holder of the primary account and may be linked to the secondary account. The primary account may have an account administration module to administer the primary and secondary accounts….”; in addition see at least [0096] via: “…At block 1830, a savings account and a spending account may be set up for each secondary account using the account set up module 260. The savings account record is established in the savings account table 306. The spending account record is established in the spending account table 308…”; in addition see at least [0097] via: “…The flow chart 1800 may proceed to account management at 1840 and/or may proceed to savings goals at 1850…”; in addition see at least [0098] via: “…At block 1840, spending control, spending limits, and other administrative controls may be set up with respect to the secondary account by the primary account holder….”; in addition see at least [0102] via: “…Funds may be transferred to the secondary account. The funds may be a result of an allowance or an automatic transfer from the primary account, as a one time occurrence, or on a periodic basis, as determined by the primary user. In response to a primary account holder management module of the account administration module, the funds transfer module may be configured control and/or limit funds transfer to the secondary account from an outside source…”)

Regarding claim 12 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claims 1 and 11. Scipioni also teaches:
The apparatus of claim 11, wherein the means for making payments from the virtual account comprises one or more of a physical spending card, a virtual spending card, a mobile payment, a digital wallet, and a mobile application. (See at least [0041] via: “…The marketplace control module(s) 258 include controlling where or how the secondary account holder may spend funds from the secondary account (e.g., the spending account). Several examples of where/how funds may be spent are at illustrated at FIG. 13: Debit Card, Shop Online, Send Money, and Mobile Payments. Each of these example means of sending money may be implemented through PAYPAL.RTM. features…”; in addition see at least [0100] via: “…when dependents leave for college, more financial responsibility may be appropriate for parents to render. The dependent may alternatively migrate to a type of credit card, a Campus card, or another age appropriate fund access model, for instance…”) 

Regarding claim 13 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claims 1 and 11. Scipioni also teaches:
The apparatus of claim 11, wherein the payment module further prompts a user of the actual user account for approval for a payment from the virtual account prior to processing a payment from the virtual account. (See at least [0098] via: “…The secondary account may be managed, controlled, limited and/or suspended as described herein. The controls and limits may be dynamic, changing as per the primary account holder. Administrative controls record is established in the administration and security levels table 310. Monitoring and approval(s) records are established in the monitoring and approval(s) table 316. Spending control record is established in the spending control table 312. Spending limits record is established in the spending limit table 314..”) 

Regarding claim 14 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claim 1. Scipioni also teaches:
wherein the interface elements comprise interactive interface elements for providing hands-on experience with performing the financial tasks associated with management of the virtual account. (See at least [0100] via: “…The secondary user may become a primary user upon relinquishing of controls and limits by the primary user. The controls and limits may be relinquished in a graduated track, gradually relinquishing controls and limits in a step by step fashion as time, trust, and maturity levels of the secondary account holder increase. The graduated track may correspond to the security levels designated by the primary account holder for the secondary account. The security levels may decrease from a higher to a lower level or may increase to a higher level, for instance, if there is an instance of friendly fraud or secondary account suspension. The security levels may automatically adjust, may be preset by the primary account holder to adjust if certain prerequisites are met, or may be manually adjusted. The secondary user then may establish the primary account with the financial service provider. The primary accounts of the primary user and secondary user may be linked in the system 112, which may provide some accessibility convenience. For example, when dependents leave for college, more financial responsibility may be appropriate for parents to render. The dependent may alternatively migrate to a type of credit card, a Campus card, or another age appropriate fund access model, for instance…”) 

Regarding claims 21 and 23 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claims 1 and 16 respectively. Scipioni also teaches:
wherein the interface module further exposes interactive interface elements to the virtual account user based on settings established by a user of the actual user account that enable and disable one or more of the interactive interface elements exposed to the virtual account user. (See at least [0081] via: “…As also shown in FIG. 6, the primary account holder may suspend or enable the account status of the secondary account at the suspension feature 570. A "suspend until" date may also be selected by the primary account holder in the event that the suspension is not indefinite, using the period of suspension feature 580. Access to the interface, for instance, may be limited with respect to the secondary account holder when the account is suspended…”) 

Regarding claim 22 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claim 1 and 21. Scipioni also teaches:
wherein the interface module prompts the user of the actual user account for the settings for enabling and disabling one or more of the interactive interface elements exposed to the virtual account user.  (See at least [0098] via: “…At block 1840, spending control, spending limits, and other administrative controls may be set up with respect to the secondary account by the primary account holder. The secondary account may be managed, controlled, limited and/or suspended as described herein. The controls and limits may be dynamic, changing as per the primary account holder. Administrative controls record is established in the administration and security levels table 310. Monitoring and approval(s) records are established in the monitoring and approval(s) table 316. Spending control record is established in the spending control table 312. Spending limits record is established in the spending limit table 314….”)


Claims 4-5 are rejected by 35 U.S.C. 103 as being un-patentable by Scipioni, in view of Vincent in further view of Hill et.al (US 2009/0106158 A1) hereinafter “Hill”

Regarding claim 4 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claim 1. Scipioni and Vincent are silent the following claim that is taught by Hill:
further comprising an education module that presents financial education material within an interface associated with the virtual account.  (See at least [0040] via: “…the primary account holder may be able to control the spending and transactions of the secondary account holder…”; in addition    see at least [0004] via: “…According to one or more further aspects, a banking interface associated with a payment device having control parameters set therewith may include various financial assistance tools such as educational tools…”; in addition see at least [0033] via: “…FIG. 6 illustrates a banking interface that may be displayed to a minor or other individual having a payment device subject to spending controls. Banking interface 600 includes a variety of options such as … educational tools 615, … educational tools 615 may both relate to interactive programs or applications designed to … educate the account holder… educational tools 615 may be directed more toward financial learning…”) 

Regarding claim 5 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claim 1, and Scipioni, Vincent and Hill teach the invention as claimed and detailed above with respect to claim 4. Scipioni and Vincent are silent the following claim that is taught by Hill:
wherein the education module analyzes usage of the virtual account and dynamically selects financial education material to be presented that is relevant to the usage of the virtual account. (See at least [0004] via: “…Educational tools and games may help an individual such as a minor learn about fiscal responsibility. A goal tracker may also be included in the banking interface to help an individual reach a particular goal. For example, if a high school student is saving up for a car, the goal tracker may help with planning financial activities and parameters for reaching that goal…”; in addition see at least [0033] via: “…FIG. 6 illustrates a banking interface that may be displayed to a minor or other individual having a payment device subject to spending controls. Banking interface 600 includes a variety of options such as … educational tools 615, … educational tools 615 may both relate to interactive programs or applications designed to … educate the account holder… educational tools 615 may be directed more toward financial learning…”; in addition see at least [0025] via: “…Additionally, on-line banking may be customized for interaction by minors. For example, on-line banking sites may include educational tools and information to encourage fiscal responsibility and sensible spending….”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Scipioni to incorporate the teachings of Hill because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Scipioni’s teaching regarding a method and a system to link a secondary account to a primary account with an account management module associated with the primary account and to control access to funds in the secondary account with respect to a secondary account holder through the account management module, with the secondary account including a spending account and a savings account could be modified to include Hill’s teaching regarding  a payment device such as a debit card that may be issued to an individual such as a minor, whereby the debit card may be associated with spending control parameters to prevent overspending and other financial issues, in addition to providing access to a banking interface that allows the individual minor to view financial education materials, savings trackers and the like, whereby a savings tracker may be used to help an individual minor save money toward a particular goal. In one or more configurations, a parent, guardian or primary account holder may have the ability to modify control settings of the payment device and/or modify the banking interface (e.g., change the options available). Scipioni fails to teach access of financial education to the user of the secondary account as taught by Hill which in combination with Scupioni makes it possible for the minor user of the secondary account obtain financial educational material in order to enhance their financial knowledge and experience. 

Claim 7 is rejected by 35 U.S.C. 103 as being un-patentable by Scipioni, in view of Vincent in further view of Gahnoog et.al (US 2019/0114575 A1) hereinafter “Gahnoog”

Regarding claim 7 Scipioni and Vincent teach the invention as claimed and detailed above with respect to claim 1 and 6. Scipioni and Vincent are silent the following claim that is taught by Gahnoog:
wherein the task module further verifies that the task has been completed prior to providing the monetary value to the virtual account, the verification comprising an image of the completed task.  (See at least [0042] via: “…to determine that the task is complete, event control computing platform 110 may transmit an image to supervisory user computing device 190 and cause supervisory user computing device 190 to display the image to a supervisory user operating supervisory user computing device 190. Supervisory user computing device 190 may request input indicating whether or not the image indicates that the task is complete from the supervisory user. The answer as to whether or not the image indicates that the task is complete may be transmitted to event control computing platform 110 and used to determine that the task completion progress information indicates completion of the first task…”;  in addition see at least [0058] via: “…At step 214, the event control computing platform 110 may determine that the task is completed based on the received task completion progress information. The determination may be based on, among other factors, a comparison of the information defining the task with the task completion progress information. Examples of tasks and associated task completion progress information are provided in connection with steps 205-212. Next, in step 215, event control computing platform 110 may generate a command directing event validation computing platform 120 to execute an event associated with the task. … …The one or more actions may cause event validation computing platform 120 to, for example, transfer funds from a first account to a second account associated with the subordinate user so that the subordinate user has access to the funds. In an example, the event validation computing platform 120 may authorize the usage of funds in an account associated with the subordinate user so that the subordinate user may access the funds. In these examples and others, the event executed by event validation computing platform 120 may contribute to achieving the objective received in step 202 from first supervisory user computing device 190…”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Scipioni to incorporate the teachings of Gahnoog because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Scipioni’s teaching regarding a method and a system to link a secondary account to a primary account with an account management module associated with the primary account and to control access to funds in the secondary account with respect to a secondary account holder through the account management module, with the secondary account including a spending account and a savings account could be modified to include Gahnoog’s teaching regarding  systems and methods for supervision of objectives and verification of completion of tasks associated with objectives, whereby a computing platform may determine an objective and a series of tasks associated with that objective, and where the system may verify that a task has been completed by receiving task completion progress information, and effect a change to user data to reflect the task completion. Scipioni fails to be able to verify if the minor user of the secondary account has completed tasks as set by the user of the primary account as taught by Gahnoog which in combination with Scipioni makes it possible for the user of the primary account to determine if the minor user of the secondary account has completed tasks and to reward the user of the secondary account if the task was completed thereby increasing accountability. 

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered. 

Applicant amended independent claims 1, 16 and 20 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:

The Applicant argues that even if the claims were directed to an abstract idea the specific claims would constitute “significantly more” since the claim recites a “practical application”. Applicant goes on to argue that the invention recited in the independent claims 1, 16 and 20 improves the functioning of the computing technology. In particular, the claimed solution recites an improved graphical user interface that is presented on a display of an electronic device and that is dynamically adjusted to expose certain interface features based on the age of the user, that over time, becomes more efficient, and provides less assistance to the user, as the user becomes more experienced with managing virtual accounts. 

The Examiner agrees that the invention recites a practical idea since the graphical user interface that is presented on a display of an electronic device and that is dynamically adjusted to expose certain interface features based on the age of the user, that over time, becomes more efficient, and provides less assistance to the user, as the user becomes more experienced with managing virtual accounts is an improvements to the functioning of a computer- see MPEP 2106.05(a) and hence the Examiner withdraws the 101 rejection. 

In summary for reasons of record and as set forth above, the examiner withdraws the rejection under 35 USC §101. In addition, the examiner maintains the rejection of claims 11, 12 and 20 under 35 USC §112 and rejects claims 1, 3-14, 16 and 18-23 under 35 USC §103. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697            

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697